Citation Nr: 0627774	
Decision Date: 09/05/06    Archive Date: 09/12/06

DOCKET NO.  03-30 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating a March 2002 rating decision by 
The Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania that confirmed a 10 percent 
evaluation for right ear hearing loss.  

The Board remanded this issue for further development in 
January 2006.

The veteran's claim for service connection for left hearing 
loss was denied in July 1973.  In January 2006, the Board 
denied reopening this claim as none of the evidence received 
since July 1973 was new and material.  

In the June 2006 rating decision, the AMC increased the 
evaluation for the right ear hearing loss to 40 percent 
effective December 6, 2002.


FINDING OF FACT

The veteran's right hearing loss is manifested by Level VII 
hearing loss in the left ear and Level VII in the right ear.


CONCLUSION OF LAW

Bilateral hearing loss is no more than 40 percent disabling.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).   

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
3) that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Once service connection is established, the claim is 
substantiated and further VCAA notice with regard to 
downstream issues, such as the initial evaluation, is 
unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In accordance with the January 2006 remand instructions, the 
Appeals Management Center issued a letter dated February 
2006, that informed the veteran of the medical and other 
evidence needed to substantiate his claims for service 
connection, what medical or other evidence he was responsible 
for obtaining, and what evidence VA would undertake to 
obtain.  The letter also informed the veteran that he was to 
provide VA with information describing additional information 
or the information itself.  This notice served to tell him to 
submit relevant records in his possession.  In a July 2006 
response to the supplemental statement of the case, the 
veteran stated that he had no other information or evidence 
to submit.  He thereby demonstrated his actual knowledge that 
he should submit relevant evidence in his possession.

The February 2006 letter also provided the veteran with 
notice as to what evidence he needed to substantiate his 
claims for an increased evaluation for his service connected 
disability prior to its readjudication.  

There was a timing deficiency with the February 2006 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Mayfield v. Nicholson.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, supra.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran has established service 
connection, thus the first three elements of Dingess notice 
are satisfied.  As just discussed, he has also received 
notice about the evidence needed to establish an increase in 
rating.  He also received notice regarding an effective date 
in a letter of July 2006.  However, since the claim for an 
increased rating is being denied, no effective date is being 
set.  He is, therefore, not prejudiced by the delayed notice 
on that element.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Additionally, the veteran underwent a January 2002 VA 
examination for evaluation of his service connected hearing 
loss disability.

However, in an August 2006 Brief, the veteran's 
representative argued that the January 2002 VA examination 
was inadequate as it was conducted in a sound-controlled 
room.  The representative argued that a sound-controlled room 
was not equivalent to the sounds and noises experienced 
"under the ordinary conditions of life".  38 C.F.R. 
§ 4.10(2006).

As a lay person the representative would not be competent to 
say that such testing could not reflect everyday conditions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The medical 
professionals conducting the examination determined that the 
testing was sufficient to accurately evaluate the veteran's 
hearing loss.  The January 2002 VA examination was conducted 
in accordance with the VA regulations and rating criteria 
38 C.F.R. § 4.85 (2006).

Additionally, the veteran's representative argued that the 
veteran should be provided another VA examination.  The 
representative contended that the most recent examination in 
January 2002 was not recent enough to determine current 
hearing loss.

The veteran has not alleged, nor is there other evidence, 
that his hearing impairment has worsened since the time of 
the January 2002 VA examination.  Cf. Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994) (holding that a new examination is required when there 
is evidence that the subject disability has worsened).  VA's 
General Counsel has held that the mere passage of time, 
absent worsening, does not require a new examination.  
VAOPGCPREC 11-95 (1995).  Therefore, a new VA examination is 
not required as there is no evidence since January 2002 that 
the veteran's hearing loss has worsened.

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1; 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

Generally, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

The Board notes that the provisions of 38 C.F.R. § 3.383 were 
changed effective December 6, 2002.  See 69 Fed. Reg. 48,148-
48,150 (August 9, 2004).  The Board also notes that the 
purpose of this amendment was to implement a statutory 
provision of the Veterans Benefits Act of 2002, Public Law 
107-330, which authorized payment of compensation when a 
veteran has deafness in one ear to a compensable degree as a 
result of service-connected disability and deafness in the 
other ear as a result of non-service-connected disability.

Effective on December 6, 2002, in situations where service 
connection had been granted only for defective hearing 
involving one ear, a compensable rating is payable for the 
combination of both the service-connected hearing disability 
and the a non-service-connected hearing disability of the 
other ear as if both disabilities were service connected, if 
there is hearing impairment in one ear compensable to a 
degree of 10 percent or more as a result of service-connected 
disability and hearing impairment as a result of non-service- 
connected disability that meets the provisions of 38 C.F.R. § 
3.385.  69 Fed. Reg. 48,148-48,150 (August 9, 2004) (codified 
at 38 C.F.R. § 3.383(a)(3) (2006)).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In January 2002, the veteran underwent a VA examination to 
evaluate the severity of his hearing loss.  The veteran had a 
chief complaint of hearing loss and reported his situation of 
greatest difficulty was when he was not wearing hearing aids.  

The examiner noted that after service, the veteran received 
outpatient treatment for chronic ear infections with 
drainage.  Additionally, the veteran had a left myringotomy 
and right ear surgery in the 1970's.  The veteran reported 
still having occasional drainage.

The January 2002 VA audiology examination revealed pure tone 
thresholds, in decibels, as follows:

HERTZ	1000 	2000 	3000 	4000 Average

RIGHT 	100 	75 	70 	80	81
LEFT 		70	80	85 	95	83

Speech recognition using the Maryland CNC word list was 94 
percent in the right ear and 94 percent in the left ear.

The diagnosis was severe to profound mixed hearing loss in 
the right ear and a severe mixed hearing loss in the left 
ear.

Analysis

Levels of hearing loss are determined by considering the 
average pure tone threshold and speech discrimination 
percentage scores.  38 C.F.R. § 4.85(b), Table VI (2006).  
Disability ratings are assigned by combining a level of 
hearing loss in each ear. 38 C.F.R. § 4.85, Table VII (2006); 
see Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

Exceptional patterns of hearing loss, defined in 38 C.F.R. 
§ 4.86 (2006), may be evaluated on the basis of puretone 
threshold averages, it that method results in a higher 
evaluation.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa. 38 C.F.R. § 4.86(a) (2006).

The results of the audiometric test conducted in January 2002 
demonstrate Level II hearing in the right ear and Level III 
hearing in the left ear under Table VI.  However, the veteran 
had an exceptional pattern of hearing loss under 38 C.F.R. § 
4.86(a).  Applying table VIa to the right ear hearing loss 
yields level VII hearing loss.  Applying table VIa to the 
left ear hearing loss yields level VII hearing loss. The 
evaluation is therefore 40 percent using Table VIa.

While the veteran has reported frustration caused by his 
hearing loss, the rating schedule does not provide for a 
higher evaluation on the basis of this factor.

The January 2002 examination provides the only findings in 
accordance with the requirements of 38 C.F.R. § 4.85.  That 
testing does not provide a basis for awarding an evaluation 
in excess of 40 percent.  38 C.F.R. §§ 4.7, 4.21 (2005).  

Under the provisions of 38 C.F.R. § 3.321(b) (2005), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

In the August 2006 Appellant's Post-Remand Brief, the 
veteran's representative argued that the January 2002 VA 
examination did not take into account what effect the 
veteran's bilateral hearing loss had on his employment.  
However, neither the veteran nor his representative has 
presented any evidence or made any arguments made to 
demonstrate that the veteran's hearing loss markedly 
interfered with employment.  The veteran is 85 years old, and 
there have been no reports of recent employment.

While the January 2002 VA examination notes that the veteran 
was hospitalized for ear surgery in the 1970's, there is no 
evidence that the veteran's current hearing loss disability 
requires frequent hospitalization.

Thus, marked interference with employment has not been shown 
or alleged, and the disability has not required frequent 
periods of hospitalization.  The criteria for referral for 
extraschedular consideration are not met.

As the only relevant examination shows that the veteran does 
not meet the criteria for a rating in excess of 40 percent 
disabling, the Board finds that the preponderance of the 
evidence is against a rating in excess of 40 percent for 
bilateral hearing loss.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.7, 4.21 (2006).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
right ear hearing loss is denied.



____________________________________________
Mark D Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


